DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and arguments filed 03/09/2021, with respect to the claims rejections as set forth in the Non-Final Rejection mailed 09/09/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salvatori et al. (6,422,669) and Albright et al. (2015/0045845).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Salvatori et al. (6,422,669).
Regarding Claims 1 and 11, Salvatori discloses a defibrillator 10 and cover 502, wherein the defibrillator 10 comprises a case (e.g. a housing for covering the electrical cirucityr within the defibrillator), a handle 70 at an upper surface of the case; a display panel (not labeled but shown in Fig. 1 at the top of the figure as a rectangle) having a display screen at a front face corresponding to a front surface of the case and a plurality of buttons (not labeled but shown as circles connected to the rectangular display portion) at the front face of the case. Salvatori also discloses the cover 502 is configured to cover the display screen and at least some of the buttons wherein the cover extends from the front surface of the case to an adjacent surface, such as a side or back surface, that is a surface other than the front surface. Specifically, cover 502 is zipped from the back surface to the top surface in order to cover the front face of defibrillator 10 (Fig. 9; col. 8, line 32- col. 9, line 18) Lastly, Salvatori discloses the cover can comprise a flexible, see through pouch (col. 9, lines 11-14) but is silent regarding the material construction of the pouch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the see through pouch out of a plastic film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to Claims 6, 12 and 13, Salvatori discloses a bezel surrounding a periphery of the display panel such that the display panel is recessed from the top edge 
Regarding Claim 7, Salvatori discloses cover 502 has flat panels thus making portion 502 that sits over the display panel and bezel lie flat as well (Fig. 9).
In regards to Claim 8, Salvatori discloses portions 32 and 44 that do not lie over the display portion are rounded or slanted with respect to top panel of cover 502 over the display portion (Fig. 9).
In regards to Claims 9 and 10, Salvatori discloses all of the claimed invention except for particular material thickness and outer dimensions. However, it would have been an obvious matter of design choice to make the different portions of the cover of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. These dimensions would directly correlate to the device size that is to be covered and adapting a cover to fit various device sizes, shapes or dimensions would only involve routine skill in the art.
Regarding Claims 14 and 16, Salvatori discloses cover 502 covers left and rights sides of the defibrillator via portions 32 and 44 wherein portions 32 and 44 can be considered an excess portion of the cover, i.e. portions that cover areas in excess of only the display (Fig. 9).
In regards to Claims 15 and 17, Salvatori discloses cover 502 covers an entire front face of defibrillator 10 (Fig. 9; col. 8, line 66-col. 9, line 1).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Salvatori et al. (6,422,669) in view of Albright et al. (2015/0045845).
Regarding Claim 2, Salvatori discloses a cover that can be held in place via a zipper but fails to disclose an adhesive as the particular means for holding the cover in place. However, in the same field of endeavor of portable enclosures for an AED, Albright discloses a peelable lid that can be secured using an adhesive for the purpose of increasing the ease and speed to which an AED can be removed from its portable container (par. [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Salvatori reference to include a peelable lid secured via an adhesive, as taught and suggested by Albright, for the purpose of increasing the ease and speed to which an AED can be removed from its portable container.
Regarding Claims 3-5, the combination of Salvatori and Albright would provide a front cover that resides (at least partially) in the claimed regions between the front face and handle; on the first and second side edges and/or not on the bottom of the case. Additionally, shaping the forming the lid in any particular shape would be an obvious matter of deisgn choice.  Particularly, it would have been an obvious matter of design choice to make the different portions of the cover of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLEN PORTER/Primary Examiner, Art Unit 3792